Citation Nr: 1807136	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-44 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2001 to October 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at two separate Board hearings in support of his TDIU claim, initially in March 2016 and more recently in March 2017, before two of the undersigned Veterans Law Judges (VLJ).  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102(a) (2012).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claim(s).  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  During the March 2017 hearing, the Veteran was notified of his right to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  At the time of the hearing, the Veteran stated that he waived his right to a third hearing before another VLJ.  Accordingly, the Board may proceed with appellate review of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Board notes that the issue of TDIU is inextricably intertwined with matters of an initial rating in excess of 30 percent for major depressive disorder (MDD); service connection for a dental disorder; a rating in excess of 30 percent for pseudofolliculitis barbae; and a compensable rating for recurrent abscesses claimed as methicillin-resistant Staphylococcus aureus.  These claims are all remanded in separate decisions of the same date.  As the Board finds that these issues require additional development of the evidence and readjudication, such action must be completed prior to readjudication of the TDIU claim.  As such, the claim for TDIU must also be remanded pending the required development/action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

Following the re-evaluation of the Veteran's claims of an initial rating in excess of 30 percent for MDD; service connection for a dental disorder; a rating in excess of 30 percent for pseudofolliculitis barbae; and a compensable rating for recurrent abscesses claimed as methicillin-resistant Staphylococcus aureus, the AOJ should readjudicate the issue of entitlement to TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________       ______________________________
               THOMAS H. O'SHAY		            M.E. LARKIN
Veterans Law Judge                                     Veterans Law Judge
            Board of Veterans' Appeals                       Board of Veterans' Appeals



________________________________
BARBARA B. COPELAND
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

